525 F.2d 1202
William R. BENNETT et al., Plaintiffs-Appellees,v.BEHRING CORPORATION, a Delaware Corporation, Defendant-Appellant.
No. 74--3055.
United States Court of Appeals,Fifth Circuit.
Jan. 16, 1976.

Robert H. Moriner, Fort Lauderdale, Fla., G. A. Haddad, Miami, Fla., Buck, Moriner & Carlan, Fort Lauderdale, Fla., for defendant-appellant.
Jon Krupnick, Fort Lauderdale, Fla., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Florida.
Before WISDOM, GEWIN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellant Behring Corporaton, a real estate developer, appeals from an order of the district court granting class action certification under certain counts of a complaint against it, and defining the appropriate class and subclass.  The district court denied appellant's motion for certification pursuant to 28 U.S.C. § 1292(b), and appellant now seeks to appeal under 28 U.S.C. § 1291.


2
We have carefully considered the briefs, record, and contentions of the parties on oral argument.  It is our conclusion that the order entered by the district court is not a final appealable order under § 1291 and that the appeal should be dismissed.  See, e.g., Blackie v. Barrack, 524 F.2d 891 (9th Cir. 1975); Seiffer v. Topsy's International, Inc., 520 F.2d 795 (10th Cir. 1974); In re Cessna Aircraft Distributorship Antitrust Litigation, White Industries, Inc. v. Cessna Aircraft Co., 518 F.2d 213 (8th Cir. 1975); General Motors Corp. v. City of New York, 501 F.2d 639 (2d Cir. 1974); Thill Securities Corp. v. New York Stock Exchange, 469 F.2d 14 (7th Cir. 1972); Walsh v. City of Detroit, 412 F.2d 226 (6th Cir. 1969).


3
Appeal dismissed.